980 F.2d 745
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MERIDIAN MORTGAGE CORPORATION, Plaintiff-Appellant,v.THE UNITED STATES, Defendant-Appellee.
No. 92-5075.
United States Court of Appeals, Federal Circuit.
Oct. 28, 1992.

Before PAULINE NEWMAN, CLEVENGER and RADER, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.


1
Meridian Mortgage Corporation appeals from the decision of the United States Claims Court granting summary judgment in favor of the United States in Meridian's action challenging the propriety of the Department of Housing and Urban Development's call of certain debentures.  Meridian Mortgage Corporation v. United States, No. 90-278 C (Cl.Ct. Jan. 9, 1992).   We affirm on the basis of the Claims Court's opinion.